EXECUTION VERSION
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of June 26, 2019 is entered into by and among I3
VERTICALS, LLC, a Delaware limited liability company (the “Borrower”) and BANK
OF AMERICA, N.A., as Administrative Agent.


RECITALS


WHEREAS, the Borrower, HoldCo, the Guarantors, the Lenders and Bank of America,
N.A., as Administrative Agent, Swingline Lender and L/C Issuer, entered into
that certain Amended and Restated Credit Agreement dated as of May 9, 2019 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”);


WHEREAS, the Borrower has notified the Administrative Agent that administrative
errors exist the Credit Agreement whereby certain references to the Borrower
should instead refer to HoldCo (the “Specified Administrative Errors”);
WHEREAS, pursuant to Section 11.01(g) of the Credit Agreement the Administrative
Agent and the Borrower may amend the Credit Agreement to cure or correct
administrative errors without the consent of any other party to the Credit
Agreement;


WHEREAS, the Borrower has requested that the Administrative Agent amend the
Credit Agreement as contemplated hereby to amend the Specified Administrative
Errors; and


WHEREAS, the Administrative Agent is willing to amend the Credit Agreement,
subject to the terms and conditions set forth below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1. Introductory Paragraph and Recitals. The above introductory paragraph and
recitals of this Agreement are incorporated herein by reference as if fully set
forth herein.


2. Definitions. Capitalized terms used herein (including in the recitals hereof)
and not otherwise defined herein shall have the meanings provided in the Credit
Agreement.


3. Amendments to Credit Agreement.
(a) Section 6.01 of the Credit Agreement is hereby amended by (i) replacing each
instance of the text “the Borrower” in clauses (a) and (b) therein with the text
“HoldCo” and (ii) replacing each instance of the text “the Borrower’s” in
clauses (a) and (b) therein with the text “HoldCo’s”.


(b) Section 6.02 of the Credit Agreement is hereby amended by:


(i)  replacing clause (c) therein in its entirety to read as follows:






--------------------------------------------------------------------------------



(c) not later than thirty (30) days after the beginning of each fiscal year of
HoldCo, commencing with the fiscal year beginning October 1, 2019, an annual
business plan and budget of HoldCo and its Subsidiaries containing, among other
things, pro forma financial statements for each quarter of such fiscal year;


(ii) replacing each instance of the text “the Borrower” in clause (e) therein
with the text “HoldCo”; and


(iii) replacing the penultimate paragraph in Section 6.02 of the Credit
Agreement in its entirety to read as follows:


Documents required to be delivered pursuant to Section 6.01(a) or 6.01(b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
HoldCo posts such documents, or provides a link thereto on HoldCo’s website on
the Internet at the website address listed on Schedule 11.02; or (ii) on which
such documents are posted on HoldCo’s behalf on an Internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third party website or whether sponsored by the Administrative
Agent); provided that: (i) HoldCo shall deliver paper copies of such documents
to the Administrative Agent or any Lender upon its request to HoldCo to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) HoldCo shall notify
the Administrative Agent and each Lender (by fax transmission or e-mail
transmission) of the posting of any such documents and provide to the
Administrative Agent by e-mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by HoldCo with
any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.


(c) Section 7.11 of the Credit Agreement is hereby amended by replacing each
instance of the text “the Borrower” with the text “HoldCo”.


(d) Section 11.02(a)(ii) of the Credit Agreement is hereby amended by replacing
the text “the Borrower” with the text “HoldCo”.


4. Conditions Precedent. This Agreement shall be effective upon receipt by the
Administrative Agent of counterparts of this Agreement duly executed by the
Borrower and the Administrative Agent (the “First Amendment Effective Date”).
5. Miscellaneous.


(a) This Agreement shall be deemed to be, and is, a Loan Document.


(b) Effective as of the First Amendment Effective Date, all references to the
Credit Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment.


2





--------------------------------------------------------------------------------



(c) The Borrower hereby (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) ratifies and affirms its obligations under
the Loan Documents, (iii) agrees that (A) its obligations under each of the Loan
Documents to which it is party shall remain in full force and effect according
to their terms and (B) this Amendment and all documents executed in connection
herewith do not operate to reduce or discharge its obligations under the Credit
Agreement or the other Loan Documents and (iv) affirms the Liens created and
granted in the Loan Documents in favor of the Administrative Agent for the
benefit of the holders of the Obligations and agrees that this Amendment does
not adversely affect or impair such Liens and security interests in any manner.


(d) The Borrower hereby represents and warrants to the Administrative Agent and
the Lenders that as of the First Amendment Effective Date after giving effect to
this Amendment (i) the Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Amendment, (ii) this Amendment has
been duly executed and delivered by the Borrower and constitutes the Borrower’s
legal, valid and binding obligations, enforceable in accordance with its terms,
except as such enforceability may be subject to (A) bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting creditors’ rights generally and (B) general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity), (iii) no consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party is required in connection with the execution, delivery or performance by
the Borrower of this Amendment and (iv) the representations and warranties of
the Borrower set forth in Article 5 of the Credit Agreement and in each other
Loan Document are true and correct in all material respects (and in all respects
if any such representation or warranty is expressly qualified by materiality or
reference to Material Adverse Effect) on and as of the First Amendment Effective
Date to the same extent as though made on and as of the First Amendment
Effective Date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (and in all
respects if any such representation or warranty is expressly qualified by
materiality or reference to Material Adverse Effect) on and as of such earlier
date.


(e) This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by telecopy or other secure electronic format (.pdf) shall be
effective as an original and shall constitute a representation that an executed
original shall be delivered.


(g) This Amendment shall be governed by, and construed in accordance with, the
law of the State of New York.


[Signature pages follow]




3





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWER:   I3 VERTICALS, LLC,
a Delaware limited liability company


By: /s/ Paul Maple
Name: Paul Maple
Title: General Counsel and Secretary




I3 VERTICALS, LLC
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



ADMINISTRATIVE
AGENT:   BANK OF AMERICA, N.A.,
as Administrative Agent


By: /s/ Christine Trotter  
Name: Christine Trotter
Title: Assistant Vice President


I3 VERTICALS, LLC
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

